Citation Nr: 1015673	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a 
cervical spine disability.

2.  Entitlement to a compensable rating for the associated 
cervical radiculopathy of the right upper extremity.

3. Entitlement to a compensable rating for the associated 
cervical radiculopathy of the left upper extremity.

4.  Entitlement to a rating higher than 10 percent for 
microcytic anemia.

4.  Entitlement to service connection for degenerative or 
inflammatory arthritis, including as secondary to the 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
February 1995 to May 1996 and from February 1998 to May 2000.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which continued the assigned disability ratings for the 
Veteran's cervical spine disability and anemia.

A later May 2005 rating decision denied service connection 
for arthritis and nerve damage secondary to the Veteran's 
cervical spine disability.  A later May 2009 rating decision 
granted service connection for the neurological 
manifestations of the Veteran's cervical spine disability but 
did not assign a separate rating.  The Veteran did not 
specifically appeal this issue, however, the Board finds that 
the neurological manifestations of the Veteran's cervical 
spine disability have always been a part of the increased 
rating claim for the cervical spine disability and as such 
the issue of whether separate ratings for cervical 
radiculopathy of the upper extremities are warranted are 
before the Board on appeal.

In July 2009, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ) of the Board, 
commonly referred to as a Travel Board hearing.

FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by 
flexion limited to 18 degrees by pain, and decreased grip 
strength and diminished reflexes in the upper extremities.

2.  The Veteran's microcytic anemia results in a hemoglobin 
reading of 
9.1 gm/100 ml with symptoms of fatigue, weakness and 
lightheadedness.

3.  There is no competent evidence of a diagnosis of either 
degenerative or inflammatory arthritis.


CONCLUSIONS OF LAW

1.  Rating the Veteran's orthopedic and neurological 
manifestations separately, she is entitled to a 20 percent 
rating for a cervical spine disability, a 20 percent rating 
for cervical radiculopathy of the right upper extremity, and 
a 20 percent rating for cervical radiculopathy of the left 
upper extremity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, 4.124a, Diagnostic Code 5242, 8510 
(2009). Esteban v. Brown, 6 Vet. App. 259 (1994). However, a 
separate rating must be based on additional disability.

2.  The criteria are not met for a rating higher than 10 
percent for a microcytic anemia.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.117, Diagnostic Code 7700 
(2009).

3.  Degenerative or inflammatory arthritis were not incurred 
in or aggravated by service, and are not secondary to a 
service-connected disability.  38 U.S.C.A. § 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).
The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 
2004, March 2005, June 2006, September 2006, April 2007, June 
2007, and May 2008.  These letter informed her of her and 
VA's respective responsibilities in obtaining supporting 
evidence and also complied with Dingess by also apprising her 
of the disability rating and downstream effective date 
elements of her claims.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that she identified.  She was also 
examined for VA compensation purposes in October 2004, April 
2005, November 2007, and April 2009.  This examination report 
and medical and other evidence on file contains the 
information needed to assess the severity of her cervical 
spine disability and anemia, the determinative issues.  
38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  

The Board also finds that a VA examination is not necessary 
to determine whether the Veteran has inflammatory arthritis 
or osteoarthritis related to her military service or 
secondary to her already service-connected cervical spine 
disability, as the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  Under McLendon, VA must provide a medical examination 
in a service-connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim. Id., at 81. See also 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

In this case, there is no medical evidence that the Veteran 
has been diagnosed with degenerative or inflammatory 
arthritis.  Likewise, there is no medical evidence that these 
conditions are related to her military service or secondary 
to her service-connected cervical spine disability.  There is 
only her unsubstantiated lay allegation of this correlation, 
which is insufficient evidence to require VA to schedule an 
examination for a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  Simply put, the 
prongs of the McLendon test have not been met.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.



II.	Increased Rating for Cervical Spine Disability and 
Associated Radiculopathy

In April 2001, the RO granted service connection for a 
cervical spine disability.  The Veteran now claims that the 
currently assigned 40 percent rating no longer compensates 
her for the interference in her daily life caused by her 
cervical spine disability.  For the reasons and bases 
discussed below, the Board finds that if the Veteran's 
orthopedic and neurological manifestations were rated 
separately, she would be entitled to three 20 percent ratings 
rather than the one 40 percent rating currently assigned, 
which would result in a higher combined rating.  See 
38 U.S.C.A. § 4.25 (2009).

The Veteran's cervical spine disability was rated as 40 
percent disabling under the old regulations for rating 
diseases of the spine.  The criteria for rating disabilities 
of the spine were amended on two occasions and the Veteran 
claim for increased rating must be analyzed under the new 
criteria.  

The first amendment pertaining to IVDS became effective on 
September 23, 2002.  Under the revised criteria, IVDS is 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293 (September 23, 2002).

Under these revised criteria, a 10 percent rating requires 
incapacitating episodes having a total duration of at least 
at least one week but less than two weeks; a 20 percent 
rating requires incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months and a 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
An incapacitating episode is defined as a period of acute 
signs and symptoms due to IVDS requiring bedrest and 
treatment "prescribed by a physician."  Id.

The second amendment, effective September 26, 2003, involved 
a revision of the portion of the rating schedule to which 
diseases and injuries of the spine are evaluated.  In 
particular, DC 5293 for rating IVDS was changed to DC 5243, 
which provides that ratings are now based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
(effective September 26, 2003), or on the basis of 
incapacitating episodes (the criteria for which remain 
unchanged from September 23, 2002), whichever method results 
in a higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 10 percent disability rating if forward 
flexion of the cervical spine is between 30 degrees and 40 
degrees, the combined range of motion is between 170 degrees 
and 335 degrees, or if there is muscle spasm, guarding or 
localized tenderness not severe enough to result in abnormal 
spinal contour.  A 20 percent disability rating is warranted 
if forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees, or if the combined 
range of motion of cervical spine is not greater than 170 
degrees; or if there is muscle spasm of guarding severe 
enough to result in abnormal spinal contour.  A 30 percent 
disability rating is assigned if forward flexion of the 
cervical spine is 15 degrees or less, or for favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine.  Lastly, a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a (2009).
Normal range of motion of the cervical spine is 45 degrees 
flexion, 45 degrees extension, 45 degrees lateral flexion 
bilaterally, and 80 degrees lateral rotation bilaterally.  38 
C.F.R. § 4.71a , Plate V.

As to the determination of the neurological manifestations of 
the upper extremities, DC 8510 pertains to incomplete 
paralysis of the upper radicular group (fifth and sixth 
cervicals).  38 C.F.R. §§ 4.25,  4.121a, Diagnostic Code 8510 
(2009).  Under this provision, mild incomplete paralysis of 
the major or minor arm warrants a 20 percent disability 
evaluation; moderate incomplete paralysis of the minor arm 
warrants a 30 percent disability evaluation; moderate 
incomplete paralysis of the major arm or severe incomplete 
paralysis of the minor arm warrants a 40 percent disability 
evaluation; and severe incomplete paralysis of the major arm 
warrants a 50 percent disability evaluation.  A 60 percent 
disability rating is warranted for complete paralysis of the 
minor arm, where all shoulder and elbow movement are lost or 
severely affected and hand and wrist movements are not 
affected.  A 70 percent rating is warranted for complete 
paralysis of the major arm.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124a.  For rating 
purposes the dominant hand or arm is considered the major and 
the non-dominant the minor.  38 C.F.R. § 4.69.

Applying these criteria to the facts of the case, the Board 
finds that the Veteran would not warrant a higher rating for 
IVDS but would be entitled to a combined rating higher than 
40 percent if her orthopedic and neurological manifestations 
were rated separately.  The evidence that supports this 
conclusion is four VA examinations dated October 2004, April 
2005, November 2007, and April 2009.

The October 2004 VA examination found the Veteran complained 
of pain and stiffness in her neck.  The Veteran's cervical 
spine had range of motion to 20 degrees of flexion, 30 
degrees of extension, and 20 degrees of lateral flexion 
bilaterally.  The examiner found no paraspinous muscle spasms 
or shoulder girdle tenderness.  The examiner found normal 
muscle strength, reflexes and sensation in the upper 
extremities.

At the April 2005 VA examination, the Veteran complained of 
headaches, neck pain, and weakness in her hands.  The 
examiner found range of motion to 20 degrees of flexion, 20 
degrees of extension, 40 degrees of lateral flexion 
bilaterally, and 40 degrees of lateral rotation bilaterally.  
The examiner noted pain and fatigability on repetitive motion 
of the cervical spine.  The examiner noted a mild muscle 
spasm.   The examiner found normal sensation in the upper 
extremities, normal motor function with the exception of 
mildly decreased grip strength in the right hand, and 
slightly diminished reflexes.  The examiner diagnosed 
cervical radiculopathy.

At the November 2007 VA examination, the Veteran complained 
of pain in the neck radiating into the right shoulder and 
numbness and tingling in the fingers.  The examiner found 
range of motion of the cervical spine to 20 degrees of 
flexion, 15 degrees of extension, 15 degrees of right lateral 
flexion, 17 degrees of left lateral flexion, 20 degrees of 
right lateral rotation, and 10 degrees of left lateral 
rotation.  The examiner noted pain on range of motion but no 
further decrease on repetitive use.  The examiner noted 
tenderness in the cervical sacrospinals but no spasm, 
weakness or atrophy.  The examiner made no findings as to 
neurological complications.  The MRI showed mild kyphosis of 
the cervical spine. 

The April 2009 VA examination found  range of motion of the 
cervical spine to 18 degrees of flexion, 20 degrees of 
extension, 25 degrees of right lateral flexion, 15 degrees of 
left lateral flexion, 45 degrees of right lateral rotation, 
and 45 degrees f left lateral rotation.  The examiner noted 
pain on range of motion but no additional limitation of 
motion on repetitive use.  The examiner noted normal 
sensation in the upper extremities.  The examiner noted 
normal muscle tone and muscle strength in the upper 
extremities with the exception of 4/5 bilateral grip 
strength.  The examiner noted absent reflexes in the right 
upper extremity and diminished reflexes in the left.  The 
Veteran reported numbness, tingling, and occasional muscle 
spasms in her hands.

There is no evidence of incapacitating episodes to warrant a 
rating under the criteria for IVDS.  Under the orthopedic 
criteria, the Veteran's condition warrants a 20 percent 
rating because the evidence shows forward flexion of the 
cervical spine is between 15 and 30 degrees,  and there is 
muscle spasm severe enough to result in mild kyphosis.  The 
evidence does not support the higher 30 percent rating 
because forward flexion was not less than 15 degrees at any 
examination nor is there favorable ankylosis.  The higher 
rating is also not warranted under the Deluca criteria 
because although the Veteran had pain on range of motion, her 
cervical spine still had range of motion in excess of the 15 
degrees necessary for the higher rating and she did not have 
any additional loss of motion on repetitive use.

There is evidence of incomplete paralysis of the upper 
radicular group (fifth and sixth cervicals) warranting 
separate disability ratings based on neurological 
manifestations of the cervical spine disability.  38 C.F.R. 
§§ 4.25,  4.124a, Diagnostic Code 8510 (2009).  In this 
regard, the Board notes that the Veteran reported numbness, 
tingling and muscle spasms in both hands, and pain radiating 
into her right shoulder.  The neurological examination found 
normal sensation in the upper extremities and normal muscle 
strength with the exception of mildly diminished grip 
strength.  The neurological examinations did indicate 
diminished or absent reflexes as well.  These findings 
indicate mild neurological complications under DC 8510.  
Therefore, the Veteran would be entitled to a separate 20 
percent rating for mild incomplete paralysis of the major arm 
(right) and a separate 20 percent rating for mild incomplete 
paralysis of the minor arm (left).

Applying the new criteria for ratings of the spine to the 
facts of the Veteran's case, the Veteran would be entitled to 
a 20 percent rating for her orthopedic disability, a 20 
percent rating for the neurological complications in her 
right arm, and a 20 percent rating for the neurological 
complications in her left arm.  Therefore, the Board finds 
that she would be entitled to a greater combined disability 
rating under 38 C.F.R. § 4.25, if her cervical spine 
disability were rated as three-20 percent ratings rather than 
as the one-40 percent rating currently assigned.

III.	Increased Rating for Microcytic Anemia

The April 2001 rating decision also granted service 
connection for microcytic anemia.  The Veteran now claims 
that the currently assigned 10 percent rating no longer 
compensates her for the interference in her daily life caused 
by her anemia.  However for the reasons and bases discussed 
below, the Board finds no basis on which to assign a higher 
rating.

Diagnostic Code 7700 provides ratings for hypochromic- 
microcytic and megaloblastic anemia, such as iron deficiency 
and pernicious anemia. Anemia with hemoglobin 10gm/100 ml or 
less, asymptomatic, is rated noncompensably (0 percent) 
disabling.  Anemia with hemoglobin 10gm/100ml or less with 
findings such as weakness, easy fatigability or headaches, is 
rated 10 percent disabling. Anemia with hemoglobin 8gm/100ml 
or less, with findings such as weakness, easy fatigability, 
headaches, lightheadedness, or shortness of breath, is rated 
30 percent disabling.  Anemia with hemoglobin 7gm/100ml or 
less, with findings such as dyspnea on mild exertion, 
cardiomegaly, tachycardia (100 to 120 beats per minute) or 
syncope (three episodes in the last six months), is rated 70 
percent disabling. Anemia with hemoglobin 5gm/100ml or less, 
with findings such as high output congestive heart failure or 
dyspnea at rest, is rated 100 percent disabling. A Note to 
Diagnostic Code 7700 provides that complications of 
pernicious anemia, such as dementia or peripheral neuropathy, 
are to be rated separately. 38 C.F.R. § 4.117.

Applying these criteria to the facts of the case, the Board 
finds that the Veteran's anemia does not warrant a rating 
higher than 10 percent.  The evidence that supports this 
conclusion is three VA examinations dated October 2004, April 
2005, and November 2007.

The October 2004 VA examination found the Veteran's 
hemoglobin was 9.1 gm/100 ml.  The examiner noted no signs of 
pallor and no swelling of the hands or feet.  The examiner 
noted regular heart rate and rhythm.  The Veteran reported 
fatigue and lightheadedness.

The April 2005 VA examination found the Veteran's hemoglobin 
was 9.1 gm/100 ml.  The Veteran reported lightheadedness, 
fatigue, weakness, and chest pain.  The examiner found 
regular heart rate and rhythm, clear lungs, and no pallor.

The November 2007 VA examination found the Veteran's 
hemoglobin was 11.5 gm/100 ml.  The examiner indicated no 
signs of bleeding, ruddiness, cardiomegaly, splenomegaly, 
hepatomegaly, or residuals of bone or other infarctions.

The Veteran's condition does not warrant the higher 30 
percent rating because although the Veteran complained of 
weakness, fatigability and lightheadedness, she did not have 
a hemoglobin reading of 8gm/100ml or less.  The Veteran's 
hemoglobin was 9.1 gm/100 ml at the October 2004 and April 
2005 VA examinations and 11.5 gm/ 100 ml at the November 2007 
VA examination.  As the disability ratings for anemia are 
based on the hemoglobin readings and the Veteran's readings 
are in excess of the 30 percent level, her condition does not 
warrant the higher rating. 
  
As the Veteran's condition has never been more than 10 
percent disabling since the grant of service connection, 
there is no basis to "stage" the rating under Hart.

IV.	Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 
20 percent for a cervical spine disability, 20 percent for 
cervical radiculopathy of the right upper extremity, 20 
percent for cervical radiculopathy of the left upper 
extremity and 10 percent for microcytic anemia contemplate 
the Veteran's symptoms, referral to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
for consideration of an extra-schedular evaluation is not 
required.  In other words, there is no evidence the Veteran's 
cervical spine disability, cervical radiculopathy of the 
right upper extremity, cervical radiculopathy of the left 
upper extremity, or microcytic anemia have caused marked 
interference with her employment - meaning above and beyond 
that contemplated by her schedular rating, or required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Thun. 

Moreover, the Veteran indicated that she was a full-time 
student and that although her conditions had required her to 
miss classes on occasions, she was nearing completion of her 
coursework.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Indeed, in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating, itself, is recognition 
that industrial capabilities are impaired.  So the Board does 
not have to refer this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


V.	Service Connection for Degenerative or Inflammatory 
Arthritis

In a March 2007 statement, the Veteran reported that she has 
arthritis in her neck, arms, shoulders, hands, back, 
buttocks, upper quads, lower quads, and feet.  At the July 
2009 Travel Board hearing, the Veteran testified that she had 
pain in her hands, feet and ankles and that her physician had 
referred her to a rheumatologist.  Unfortunately, the Veteran 
has not submitted any evidence of a diagnosis of degenerative 
or inflammatory arthritis to warrant service connection for 
this condition.

The Veteran may be awarded service connection by showing that 
she currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  For a showing of chronic disease 
in service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established or is legitimately 
questionable, then evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

In addition, certain chronic diseases such as arthritis will 
be presumed to have been incurred in service if manifested to 
a compensable degree (of at least 10 percent) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2009).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection is also permissible on this secondary 
basis for disability that is proximately due to or the result 
of a service-connected condition.  See 38 C.F.R. § 3.310(a).  
This includes situations where a service-connected condition 
has chronically - meaning permanently - aggravated the 
disability in question, but compensation is limited to the 
degree of disability (and only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be:  (1) evidence confirming 
the Veteran has the currently claimed disability; (2) 
evidence of the service-connected disability; and (3) medical 
evidence establishing a nexus (i.e., link) between the 
service-connected disability and the currently claimed 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); .

The Veteran has not submitted any evidence of a diagnosis of 
degenerative or inflammatory arthritis other than her own 
testimony.  Although the Veteran may believe that her 
condition is related to her military service, she is only 
competent to testify to her symptoms as she lacks the medical 
expertise to render a medical diagnosis or medical opinion as 
to the etiology of her condition. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  The Veteran does not have the 
medical training necessary to make a medical diagnosis.  
Without a current medical diagnosis, the first requirement of 
Hickson is not satisfied.

Additionally, the Veteran has not submitted any evidence that 
her claimed symptoms are in any way related to her military 
service.  The Veteran's STRs show no treatment or diagnosis 
of degenerative or inflammatory arthritis.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).  The Veteran has also failed 
to show continuity of symptomatology during the many years 
since service to otherwise support her claim.

As for the Veteran's theory of that her symptoms are 
secondary to her service-connected neck disability, this 
theory requires a medical nexus opinion of record indicating 
that there is a correlation between the two conditions which 
the Veteran has not provided.  See Velez v. West, 11 Vet. 
App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 
(1999) (both indicating, like in Wallin, that competent 
medical nexus evidence is required to associate a secondary 
condition with a service-connected disability).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for degenerative or 
inflammatory arthritis.  And as the preponderance of the 
evidence is against her claim, the doctrine of reasonable 
doubt is not for application. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  Accordingly, the appeal is denied.


ORDER

The single 40 percent rating for a cervical spine disability 
is changed to three 20 percent disability ratings for a 
cervical spine disability, cervical radiculopathy of the 
right upper extremity, and cervical radiculopathy of the left 
upper extremity, subject to the laws and regulations 
governing the payment of VA compensation.

The claim for a rating higher than 10 percent for microcytic 
anemia is denied.

The claim for service connection for degenerative or 
inflammatory arthritis also is denied. 


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


